DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
The preliminary amendment filed 3/6/20 is acknowledged. Claims 10-16 are cancelled. New claims 18-24 are added. Claims 1-9 and 17 are amended. Claims 1-9 and 17-24 are pending. Claims 1-9 and 17-24 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 3/6/20 has been considered.  A signed copy is enclosed.

Specification
Drawing Description
The disclosure is objected to because of the following informalities: 
(a) the section containing figures should be labeled. For example, “Brief Description of the Drawings” or a similar title (see MPEP 608.01(f)).  
(b) Figure 6 is not described according to the subparts shown (i.e. (A)-(D)). According to 37 CFR 1.74, When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).  The examiner should see to it that the figures are correctly described in the brief description of the drawing, that all section lines used are referred to, and that all needed section lines are used.  If the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.
Appropriate correction is required.

Trademarks
The use of the term DUOSET, KINERET, ILARIS, GLUTAMAX, TRITON, and possibly others, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  The format of the claims is not in accordance with 37 CFR 1.75(i) which requires that where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim contains acronyms and/or abbreviations (e.g. “IL-1” and “IL-18”) that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the term “NF-kB activator” should have “a” prior to the term for appropriate grammar. Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim should have an “A” at the beginning of the sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-9 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to methods of diagnosing Familial Mediterranean Fever in a subject, comprising treating primary immune cells from a subject with a PKC inhibitor, and possibly an NFkB inhibitor, and then detecting the level of IL-1beta or IL-18 that is secreted. The method recites a “reference value” and dependent claims indicate that the NFkB activator is LPS, and the PKC inhibitor can be selected from Staurosporine, UCN-01, or Ro-31-8220. In at least some claims, the PKC inhibitor can inhibit any PKC superfamily member. However, the reference value, inhibitors, and activators are not described. Further, there is no means to distinguish FMF from any other reason that may cause a subject to have increased values of IL-1beta and IL-18, such as a different disorder.  The instant claims do not fully describe the required method, or present any form of specific threshold or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. Thus the method described by the instant specification encompasses several genera of compounds that are not adequately described, and an overly broad genus of methods where there is no correlation between the steps of the method and the functional outcome. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test (see page 1). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). The disclosure fails to resolve the specific methods, the specific thresholds, or the correlation of ghrelin with any specific disease state. Because the genus may be so highly variant, the example provided is insufficient to describe the genus, even when considered in light of the general knowledge in the art. 
Another issue that is relevant to the instant claims is the inability to distinguish FMF from other diseases/disorders/conditions in a subject. England et al (J Biol Chem. 2014 Jun 6;289(23):15942-50. Epub 2014 Apr 30) teach that apoptotic death regulation of caspase-8 specifically induced processing and release of IL-1beta (see e.g. abstract). Bone marrow derived macrophages are tested in the reference, which would fall under the instant specification definition of “primary cells,” which is intended to mean “a population of white blood cells directly obtained from a subject” (see paragraph [0071] of the instant published application). The method of England et al demonstrates that LPS-primed cells that were treated with staurosporine released IL-1beta (see e.g. page 15943, right column; Figure 1 and corresponding legend). This suggests that any time there is treatment with an agent such as staurosporine, which can cause apoptotic death, IL-1beta would be induced. The same effect can be seen in murine macrophage cells of Xie et al (INTERNATIONAL JOURNAL OF MOLECULAR MEDICINE 34: 341-349, 2014), which also demonstrated IL-1beta and IL-18 secretion upon treatment with LPS (see e.g. abstract). Considering that the subjects in this reference do not have FMF, the results suggest that the method as claimed is not sufficiently described to distinguish between non-FMF mechanism of IL-1beta increase after LPS and PKC inhibitor treatment, and FMF. One of skill in the art would be required to engage in further experimentation to determine the parameters within the steps, such as concentrations, timing, cell types, and subjects that would produce the claimed outcome. The requirement for experimentation indicates that there is not sufficient description for a practitioner to “immediately envisage” the method that is claimed. 
Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. 
	Regarding the activators and inhibitors that are required for the claimed methods, the molecules are defined solely by their function, and not by either a structure that correlates with the function, or a representative number of species. The instant specification defines 
The specification also defines PKC inhibitors to include “refers to any PKC superfamily inhibitor that is currently known in the art or that will be identified in the future, and includes any chemical entity that, upon administration to a patient, results in inhibition of a biological activity associated with activation of the PKC, including any of the downstream biological effects otherwise resulting from the activation of the PKC. Such PKC inhibitor include any agent (chemical entity, antibody . . . ) that may block PKC activation or any of the downstream biological effects of PKC activation. Such an inhibitor may act by binding directly to the enzyme and inhibiting its kinase activity.” This means that far more than just PKC inhibitors are included, but instead include any inhibitor for any PKC superfamily member, which includes at least 13 subtypes of enzymes (see Durgan (Biochem. J. (2008) 411, 319–331)). These molecules include any inhibitor not yet discovered, as well as any inhibitor that can alter biological activity associated with activation or downstream effects of PKC superfamily. This suggests that the genus includes inhibitors that can interact with any protein or other molecule in the PKC pathway, as long as biological downstream effects that would be observed with PKC activation are blocked. This encompassed millions of possible inhibitors, which can be proteins, peptides, antibodies, small molecules, nucleic acid molecules, or other molecules. A similarly broad genus is recited for “NFkB activators” which can encompass both direct or indirect activation, meaning that any number of target proteins are possible, and therefore this genus also encompasses millions of possible molecules (see e.g. paragraph [0021] of the published applications. 
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind a given target, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships has been challenging, often owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule would function to inhibit a particular protein, especially a particular PKC superfamily member. This conclusion is echoed by Mochly-Rosen (Nat Rev Drug Discov. 2012 December ; 11(12): 937–957), who teach that many PKC inhibitors also affect other protein kinases and, therefore, are less suitable for treatment to inhibit PKC (see e.g. page 12-13).
 Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein . As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Regarding the encompassed antibodies, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	The claims encompass an extremely large number of variants that have specific required functions.  The specification does not provide any examples of antibodies that would possess the required functions. Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
The claims encompass DNA and RNA molecules, which would include antisense, miRNA, siRNA, shRNA, and other molecules, each of which have distinct chemical and physical properties. Additionally, each type of molecule would require a different sequence to perform the required function.  The efficacy of any possible nucleic acid modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence on the expression or function of any target. For example, as taught by Takasaki (Methods Mol Biol. 2013;942:17-55), while siRNA has been widely used for studying gene function, these molecules can vary markedly in gene silencing efficacy (see abstract). Although many design rules and guidelines for effective siRNAs based on various criteria have been reported, the effectiveness of an siRNA molecule varies widely depending on the target sequence selected from the target gene (see page 18). Even using the consistencies among the reported selection rules may cause the generation of candidate target sequences that are effective in silencing the gene.  These rules therefore cannot estimate the probability that a candidate siRNA will actually silence the target gene (see page 18).  According to Martinez-Sanchez et al (Biology 2013, 2, 189-205), identifying miRNA targets is also highly unpredictable. This difficulty and the complexity of miRNA binding to targets has resulted in the generation of a wide variety of experimental approaches (see page 190). In fact, the exact mechanisms used by miRNAs to regulate gene expression remain unclear and have been controversial subject in recent years (see page 191). 
The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al (Leukemia and Lymphoma, Val. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA-targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based agents will often dramatically affect the biological activity and characteristics of the intended agent. Given the teachings of Takasaki, Martinez-Sanchez et al and Warzocha et al, the claimed RNA and DNA molecules could not be predicted based on the targets selected.  Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA, such as RNAi molecules and antisense oligonucleotides, would function to alter expression or function of a target gene or protein. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 19 recite a “suitable” treatment. The term “suitable” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of suitableness, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites “treatment includes one or more of administering to the subject at least one of.” It is unclear if there are other steps in addition to the administering that would fall under “one or more of” that are not listed in the claim,  or of the terms “one or more of” and “at least one” are redundant. 
Claim 20 recites treatment with an NFkB activator prior to step (b) of claim 17. However, claim 17 already recites a step of treating with an NFkB activator prior to treating with a PKC inhibitor. It is unclear if there are two different steps of treating with an NFkB inhibitor, or if the claim is referencing the same treatment step in both the independent and dependent claims. 
Claim 22 adds a limitation that the NFkB activator is LPS. However, claim 20 may encompass two different treatments with NFkB activator (see rejection of claim 20 above). If claim 20 encompasses two different treatment steps with an NFkB activator, it is unclear whether one or both treatments are required to administer LPS. 
Claim 23 recites the limitation "the PKC inhibitor.”  The base claim references “a Protein Kinase C (PKC) inhibitor” which is a different scope than the inhibitor of claim 23. Therefore, there is insufficient antecedent basis for “the PKC inhibitor” limitation in the claim.
The claims that depend from the rejected claims are also rejected because they do not remedy the deficiencies listed above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, the claims are determined to be directed to a law of nature/natural principle and an abstract idea. The instant claims recite a method of diagnosing FMF in vitro, or as part of a method for treatment claim, which requires harvesting immune primary cells from a subject, then treating with NFkB and PKC inhibitor, then measuring IL-1beta or IL-18 secretion, and comparing the level of these secreted proteins with an undefined reference value.  The relationship between the recited biomarkers and likelihood of FMF is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine the presence of FMF could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies blood cell types for testing, subjects to be tested, and the specification suggests assays for determining secretion/expression levels. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in blood by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding the assays to detect secretion/expression products, the assays described in the specification are routine in the art for measuring such products. This is acknowledged by the instant specification, which states that " Reference values are easily determinable by the one skilled in the art, by using the same techniques as for determining the level of activated monocytes in fluids samples previously collected from the patient under testing” (see paragraph [0068] of the published application). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  The method of treatment claims further do not add any additional information that would result in a practical application of the correlation, since the treatments must only be “suitable” for the disease. Although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the measurement steps’ outcome (i.e. the protein secretion levels) into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal.
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient has a disease, or if the disease has/has not progressed. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 
	
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/22/22